

116 SRES 734 ATS: Designating the week of September 21 through September 25, 2020, as “National Falls Prevention Awareness Week” to raise awareness and encourage the prevention of falls among older adults. 
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 734IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Ms. Collins (for herself, Ms. Rosen, Mr. Scott of South Carolina, Mr. Casey, Ms. McSally, Mr. Blumenthal, Mr. Hawley, Ms. Warren, Mr. Braun, and Ms. Sinema) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of September 21 through September 25, 2020, as National Falls Prevention Awareness Week to raise awareness and encourage the prevention of falls among older adults. Whereas individuals who are 65 years of age or older (referred to in this preamble as older adults) are the fastest growing segment of the population in the United States, and the number of older adults in the United States will increase from approximately 56,100,000 in 2020 to an estimated 73,100,000 by 2030;Whereas approximately 30 percent of older adults in the United States fall each year, with each 10-year increment in age increasing the risk of falls;Whereas falls are the leading cause of both fatal and nonfatal injuries among older adults;Whereas, in 2018, older adults reported 35,600,000 falls, with approximately 8,400,000 of those falls resulting in an injury that limited regular activities or resulted in a medical visit;Whereas, in 2018, approximately 3,000,000 older adults were treated in hospital emergency departments for fall-related injuries, and more than 950,000 of those older adults were subsequently hospitalized;Whereas, in 2018, more than 32,000 older adults died from injuries related to unintentional falls, and the death rate from falls of older adults in the United States is expected to continue to sharply rise to more than 100,000 per year by 2030;Whereas, in 2015—(1)the total direct medical cost of fall-related injuries for older adults, adjusted for inflation, was approximately $50,000,000,000;(2)with respect to nonfatal falls, Medicare paid approximately $28,900,000,000, Medicaid paid approximately $8,700,000,000, and private and other payers paid approximately $12,000,000,000; and(3)overall medical spending for fatal falls was estimated to be $754,000,000;Whereas, if the rate of increase in falls is not slowed, the annual cost of fall injuries will surpass $101,000,000,000 by 2030; andWhereas evidence-based programs reduce falls by utilizing cost-effective strategies, such as exercise programs to improve balance and strength, medication management, vision improvement, reduction of home hazards, and falls prevention education: Now, therefore, be it That the Senate—(1)designates the week of September 21 through September 25, 2020, as National Falls Prevention Awareness Week;(2)recognizes that there are proven, cost-effective falls prevention programs and policies;(3)commends the 73 member organizations of the Falls Free Coalition and the falls prevention coalitions in 43 States and the District of Columbia for their efforts to work together to increase education and awareness about preventing falls among older adults;(4)encourages businesses, individuals, Federal, State, and local governments, the public health community, and health care providers to work together to raise awareness of falls in an effort to reduce the incidence of falls among older adults in the United States;(5)recognizes the Centers for Disease Control and Prevention for its work developing and evaluating interventions for all members of health care teams to make falls prevention a routine part of clinical care;(6)recognizes the Administration for Community Living for its work to promote access to evidence-based programs and services in communities across the United States;(7)encourages State health departments and State units on aging, which provide significant leadership in reducing injuries and related health care costs by collaborating with organizations and individuals, to reduce falls among older adults; and(8)encourages experts in the field of falls prevention to share their best practices so that their success can be replicated by others. 